        Case 2:19-cv-00094-BSM Document 15 Filed 04/17/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

WILLIE WOODARD                                                               PLAINTIFF

v.                          Case No. 2:19-cv-00094 BSM

ANDREW SAUL, Commissioner of                                               DEFENDANT
Social Security Administration


                                      JUDGMENT

       Consistent with the order entered today, the commissioner’s decision is reversed and

this case is remanded for further review.

       IT IS SO ORDERED this 17th day of April 2020.




                                                   UNITED STATES DISTRICT JUDGE
